DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-8 and 10 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1-8 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "multiple, switched distributed fiber optic sensing (DFOS) signals and switched optical fiber telecommunications signals simultaneously coexist on the single optical fiber.”
Claim 10 is not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "multiple distributed fiber optic sensing (DFOS) signals and switched optical fiber telecommunications signals simultaneously coexist on a same single optical fiber of the plurality of optical fibers.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Crickmore et al. (Patent No. US 11,199,465 B2) discloses methods and apparatus for detecting variations such as temperature or strain variations using fibre optic distributed sensing.
Blair et al. (Patent No. US 5,623,565) discloses an optical communication system including a head-end station, an optical fibre network and a number or sensors and actuators connected via the network to the head-end station.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG C SOHN whose telephone number is (571)272-4123.  The examiner can normally be reached on M - F 8 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SEUNG C SOHN/
Primary Examiner, Art Unit 2878